Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2020, August 3, 2021 is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recited the limitation "an edge of the cutoff gate electrode 7extends...".  For purposes of examination this will be interpreted as   “an edge of the cutoff gate electrode extends..."  Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on February 3, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13  recites the limitation "the word-line-connection contact via structures" in lines 6-7.  	There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this will be interpreted as “word-line-connection contact via structures.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (US 2018/0331118).
Claim 1, Amano discloses (see annotated Fig. 16 below, 1 and 17A) a semiconductor structure comprising: 	a first-conductivity-type well (9 extending to top surface of 8, substrate semiconductor layer, Para [0045], hereinafter “W1”) located in (9 located in 8) a semiconductor substrate (8, semiconductor substrate, Para [0045]); 	a semiconductor active area region (742s shown in Fig. 17A, transistor active regions, Para [0042]) located adjacent to the a first-conductivity-type well (742s adjacent 9); 	a first transistor (T1) comprising a source region (T1, has 742 on either side, source/drain regions, Para [0042]), a drain region (opposite 742 of T1), a channel region (746, regions between 742s labeled in Fig. 1, Para [0042]) located between the source region and the drain region (see Fig. 1), a gate dielectric layer (752, gate dielectric, Para [0042]) located over the channel region (752 is over 746 as 754, gate electrode, Para [0042]) located over the gate dielectric layer (754 is over 752), wherein the transistor is located on the semiconductor active area region (T1 is located on 742s); and 	a cutoff gate electrode (754 of T2, hereinafter “G2”) located over the semiconductor active area region (G2 is located over 742s), and between the first transistor and the first-conductivity-type well (G2 is between T1 and left portion of W1).
    PNG
    media_image1.png
    833
    1031
    media_image1.png
    Greyscale
	
Claim 2, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 1, further comprising an array of memory devices (100/200, memory array region/word line contact via region, Para [0093]) located over the first transistor (100/200 over T1) and comprising an 100), word lines (146/246, conductive layers, Para [0143]), and bit lines (98, bit lines, Para [0156]).	Claim 3, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim21, 	a bit line switch array (700, peripheral device region, Para [0043]) located on the semiconductor substrate (700 is on 8) and comprising a row of switches (row of switch transistors shown in Fig. 16, Para [0147]), wherein each of the switches comprises a sense circuit switch transistor (T3 is part of 700) located on a first side (right side of 782) of a bit-line-connection contact via structure (782, device contact via structures, Para [0043]), the first transistor comprising an erase-voltage-connection switch transistor (T1 is part of  700) located on a second side of the bit-line-connection contact via structure (T1 is on left side of 782), wherein the cutoff gate electrode is located between the erase-voltage-connection switch transistor and the first-conductivity-type well located adjacent to the bit line switch array (G2 is between T1 and portions of 9 adjacent 700); and 	lower-level dielectric material layers (760, lower-level dielectric, Para [0043]) embedding the bit-line-connection contact via structures of the switches (760 embeds 782) and located between the first transistor and the array of memory devices (760 located between T1 and 100), wherein a subset of bit lines (96/98, interconnect structures considered bit lines, Para [0156]) is electrically connected to a respective one of the switches through a respective bit-line-connection contact via structure (700 connected to 96 through 782).	Claim 4, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 3, wherein: 	each of the switches (T1-T3 of 700) is located on the respective semiconductor active area region that is a portion of the semiconductor substrate (T1-T2 location on 742s portion of 8) and is laterally surrounded by a respective portion (T1-T3 laterally surrounded by 720) of a shallow trench 720, shallow trench isolation structures, Para [0046]); and 	each of the switches (T1-T3) comprises: 	a drain region contacting the line-connection contact via structure (one of the 742s is a drain region which contacts 782, Para [0049]); 	a sense-circuit-side source region that is a source region of the sense circuit switch transistor (T3 has a 742 which would be source region); and 	an erase-voltage-side source region that is a source region of the erase- voltage-connection switch transistor (T1 has 742 which would be source region).	Claim 11, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 3, 	wherein the array of memory devices (100) comprises a three-dimensional memory array (three-dimensional, Para [0180]) that includes: 	an alternating stack of insulating layers (132/232, insulating layers, Para [0180]) and electrically conductive layers (146/246, word lines, Para [0180]) that comprise the word lines (146/246 are word lines, Para [0180]); and 	memory stack structures (shown in Fig. 12H, 55, memory stack structures, Para [0147]) vertically extending through the alternating stack (Fig. 16, 55 extends through 132/232 and 146/246) comprising a respective vertical stack of memory elements (Fig. 12H, 55 has 50, memory film, Para [0125]) and a respective vertical semiconductor channel (Fig. 12H, 60, vertical semiconductor channel, Para [0130]), wherein the bit lines are electrically connected to a respective subset of the vertical semiconductor channels (98 connected to 60, Para [0156]).	Claim 12, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 11, further comprising: 	a dielectric material portion (165, dielectric material portion, Para [0091]) contacting sidewalls 165 contacts sidewalls of 132/146); and 	through-memory-level connection via structures (488, memory-level-via structures, Para [0155]) vertically extending through the dielectric material portion (488 extends through 165) and electrically connecting a respective pair of a line-connection contact via structure and a bit line (488 connects 96 to topmost metal structure 788, Para [0043]).	Claim 13, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 2, further comprising: 	a word line switch array (700, peripheral device region, Para [0043]) located on the semiconductor substrate (700 is on 8) and comprising a row of switches (row of switch transistors shown in Fig. 16, Para [0147]), wherein each of the switches comprises the first transistor (700 comprises T1), wherein the cutoff gate electrode is located between the first transistor and the first-conductivity-type well (754 of T2 is located between T1 and  portion of W1) located adjacent to the word line switch array (754 of T2 is located adjacent portions of 700); and 	lower-level dielectric material layers (760, one lower level dielectric layer, Para [0043]) embedding (760 embeds 780) word-line-connection contact via structures (780, lower level metal interconnect structures, Para [0043]) of the switches and located between the first transistor and the array of memory devices (780 is located vertically between T1 and 100/200) , wherein a subset of the word lines is electrically connected to a respective one of the switches through a respective word-line-connection contact via structure (146/246 are connected to 96 which connects to 780, Para [0156]).
Claim 14, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 1, further comprising a cutoff gate dielectric disposed between the cutoff gate electrode and the channel region (there is a gate dielectric 752 between 754 and 746 in T2).	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2018/0331118).
Claim 1, Amano discloses (see annotated Fig. 16 below, 1 and 17A) a semiconductor structure comprising: 	a first-conductivity-type well (9 extending to top surface of 8, substrate semiconductor layer, Para [0045], hereinafter “W1”) located in (9 located in 8) a semiconductor substrate (8, semiconductor substrate, Para [0045]); 	a semiconductor active area region (742s shown in Fig. 17A, transistor active regions, Para [0042]) located adjacent to the a first-conductivity-type well (742s adjacent 9); 	a first transistor (T1) comprising a source region (T1, has 742 on either side, source/drain regions, Para [0042]), a drain region (opposite 742 of T1), a channel region (746, regions between 742s labeled in Fig. 1, Para [0042]) located between the source region and the drain region (see Fig. 1), a gate dielectric layer (752, gate dielectric, Para [0042]) located over the channel region (752 is over 746 as shown in Fig. 1) and a gate electrode (754, gate electrode, Para [0042]) located over the gate dielectric layer (754 is over 752), wherein the transistor is located on the semiconductor active area region (T1 is located on 742s); and 	a gate electrode (754 of T2, hereinafter “G2”) located over the semiconductor active area region G2 is located over 742s), and between the first transistor and the first-conductivity-type well (G2 is between T1 and left portion of W1).	Amano does not explicitly disclose a cutoff gate electrode.  	However, Amano discloses the same structure as the instant application with a transistor in between a conductivity region and another transistor (see T2 in between T1 and W1).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the transistor of Amano is inherently capable of containing the cutoff gate electrode as a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Hewlett-Packard Co.v.Bausch & Lomb Inc.,909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Ex parte Masham,2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).	
    PNG
    media_image1.png
    833
    1031
    media_image1.png
    Greyscale
	
Claim 2, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 1, further comprising an array of memory devices (100/200, memory array region/word line contact via region, Para [0093]) located over the first transistor (100/200 over T1) and comprising an array of memory elements (100), word lines (146/246, conductive layers, Para [0143]), and bit lines (98, bit lines, Para [0156]).	Claim 3, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim21, 	a bit line switch array (700, peripheral device region, Para [0043]) located on the semiconductor substrate (700 is on 8) and comprising a row of switches (row of switch transistors shown in Fig. 16, Para T3 is part of 700) located on a first side (right side of 782) of a bit-line-connection contact via structure (782, device contact via structures, Para [0043]), the first transistor comprising a second switch transistor (T1 is part of  700) located on a second side of the bit-line-connection contact via structure (T1 is on left side of 782), wherein the cutoff gate electrode is located between the second switch transistor and the first-conductivity-type well located adjacent to the bit line switch array (G2 is between T1 and portions of 9 adjacent 700); and 	lower-level dielectric material layers (760, lower-level dielectric, Para [0043]) embedding the bit-line-connection contact via structures of the switches (760 embeds 782) and located between the first transistor and the array of memory devices (760 located between T1 and 100), wherein a subset of bit lines (96/98, interconnect structures considered bit lines, Para [0156]) is electrically connected to a respective one of the switches through a respective bit-line-connection contact via structure (700 connected to 96 through 782).	Amano does not explicitly disclose a sense circuit switch transistor, and an erase-voltage-connection switch transistor. 	However, the transistors of Amano are inherently capable of performing the  sense and erase functions (as they comprise the same structure as the instant application) and as such may be considered sense and erase transistors under the broadest reasonable interpretation.	A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham,2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).	Claim 4, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 3, wherein: 	each of the switches (T1-T3 of 700) is located on the respective semiconductor active area T1-T2 location on 742s portion of 8) and is laterally surrounded by a respective portion (T1-T3 laterally surrounded by 720) of a shallow trench isolation structure (720, shallow trench isolation structures, Para [0046]); and 	each of the switches (T1-T3) comprises: 	a drain region contacting the line-connection contact via structure (one of the 742s is a drain region which contacts 782, Para [0049]); 	a sense-circuit-side source region that is a source region of the sense circuit switch transistor (T3 has a 742 which would be source region); and 	an erase-voltage-side source region that is a source region of the erase- voltage-connection switch transistor (T1 has 742 which would be source region).	Claim 11, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 3, 	wherein the array of memory devices (100) comprises a three-dimensional memory array (three-dimensional, Para [0180]) that includes: 	an alternating stack of insulating layers (132/232, insulating layers, Para [0180]) and electrically conductive layers (146/246, word lines, Para [0180]) that comprise the word lines (146/246 are word lines, Para [0180]); and 	memory stack structures (shown in Fig. 12H, 55, memory stack structures, Para [0147]) vertically extending through the alternating stack (Fig. 16, 55 extends through 132/232 and 146/246) comprising a respective vertical stack of memory elements (Fig. 12H, 55 has 50, memory film, Para [0125]) and a respective vertical semiconductor channel (Fig. 12H, 60, vertical semiconductor channel, Para [0130]), wherein the bit lines are electrically connected to a respective subset of the vertical semiconductor channels (98 connected to 60, Para [0156]).	Claim 12, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor 165, dielectric material portion, Para [0091]) contacting sidewalls of the alternating stack (165 contacts sidewalls of 132/146); and 	through-memory-level connection via structures (488, memory-level-via structures, Para [0155]) vertically extending through the dielectric material portion (488 extends through 165) and electrically connecting a respective pair of a line-connection contact via structure and a bit line (488 connects 96 to topmost metal structure 788, Para [0043]).	Claim 13, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 2, further comprising: 	a word line switch array (700, peripheral device region, Para [0043]) located on the semiconductor substrate (700 is on 8) and comprising a row of switches (row of switch transistors shown in Fig. 16, Para [0147]), wherein each of the switches comprises the first transistor (700 comprises T1), wherein the cutoff gate electrode is located between the first transistor and the first-conductivity-type well (754 of T2 is located between T1 and  portion of W1) located adjacent to the word line switch array (754 of T2 is located adjacent portions of 700); and 	lower-level dielectric material layers (760, one lower level dielectric layer, Para [0043]) embedding (760 embeds 780) word-line-connection contact via structures (780, lower level metal interconnect structures, Para [0043]) of the switches and located between the first transistor and the array of memory devices (780 is located vertically between T1 and 100/200) , wherein a subset of the word lines is electrically connected to a respective one of the switches through a respective word-line-connection contact via structure (146/246 are connected to 96 which connects to 780, Para [0156]).
Claim 14, Amano discloses (see annotated Fig. 16 above, 1 and 17A) the semiconductor structure of Claim 1, further comprising a cutoff gate dielectric disposed between the cutoff gate 752 between 754 and 746 in T2).	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2018/0331118) in view of Li (US 2009/0052245).	Claim 6, Amano discloses the semiconductor structure of Claim 3.	Amano does not explicitly disclose wherein a length of the cutoff gate electrode along the source to drain direction is the less than a length of a gate electrode of the erase- voltage-connection switch transistor.	However, Li discloses choosing gate lengths for transistors for best performance and lower voltage.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of gate lengths (result effective at least insofar as gate lengths affect the power consumption and performance of transistors) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  
Further, the specification contains no disclosure of either the critical nature of the claimed gate lengths or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2018/0331118) in view of Nomura (US 2019/0036500).	Claim 7, Amano discloses the semiconductor structure of Claim 3.	Amano does not explicitly disclose the channel region has a doping of the first conductivity type 42, Para [0136], hereinafter “channel”) has a doping of a first conductivity type (channel has p-type doping, Para [0137]) and including electrical dopants of the first conductivity type at an atomic concentration that is lower than an atomic concentration of dopants of the first conductivity type in the first-conductivity-type well (channel has lower impurities than P-well channel 41, Para [0224]); 	and p-n junctions are located at interfaces between the channel region and each of a drain region and a source region (p-n junctions are formed between channel and each of n-type source 48 and n-type drain 50, Para [0143]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply channels with lower dopant concentration as it can reduce noise in integrated circuits, (Nomura, Para [0007]).
Allowable Subject Matter
Claims 5, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the 112 rejection and including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819